F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                                MAY 16 1997
                                   TENTH CIRCUIT
                                                                            PATRICK FISHER
                                                                                     Clerk

 IN THE MATTER OF DAVID L.
                                                       Nos. 96-1254 & 96-1256
 SMITH,
                                                    (D.C. Nos. 96-DP-4 & 95-CC-5)
                                                               (D. Colo.)
          Attorney-Appellant.


                                ORDER AND JUDGMENT1


Before BRORBY, EBEL and KELLY, Circuit Judges.



      This entire case is sealed. For a copy of this decision, please see Patrick Fisher.




      1
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.